18-13648-smb         Doc 689       Filed 04/04/19 Entered 04/04/19 15:31:04                 Main Document
                                                 Pg 1 of 6


 WEIL, GOTSHAL & MANGES LLP
 767 Fifth Avenue
 New York, New York 10153
 Telephone: (212) 310-8000
 Facsimile: (212) 310-8007
 Gary T. Holtzer
 Robert J. Lemons
 Kelly DiBlasi

 Attorneys for Debtors
 and Debtors in Possession

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------x
                                                                :
 In re                                                          :    Chapter 11
                                                                :
 WAYPOINT LEASING                                               :    Case No. 18-13648 (SMB)
 HOLDINGS LTD., et al.,                                         :
                                                                :    (Jointly Administered)
                              1
                   Debtors.                                     :
 ---------------------------------------------------------------x

                       NOTICE OF AGENDA FOR MATTER SCHEDULED
                        FOR HEARING ON APRIL 9, 2019 AT 10:00 A.M.

                 PLEASE TAKE NOTICE that on November 25, 2018, Waypoint Leasing
 Holdings Ltd. and certain of its subsidiaries and affiliates, as debtors and debtors in possession
 (collectively, the “Debtors”), each filed a voluntary petition for relief under chapter 11 of title 11
 of the United States Code (collectively, the “Chapter 11 Cases”) with the United States
 Bankruptcy Court for the Southern District of New York (the “Bankruptcy Court”).

                PLEASE TAKE FURTHER NOTICE that a hearing has been scheduled for
 April 9, 2019 at 10:00 a.m. (Prevailing Eastern Time) before the Honorable Stuart M. Bernstein,
 United States Bankruptcy Judge, Bankruptcy Court, One Bowling Green, Room 723, New York,
 New York 10004 (the “Hearing”).

                 PLEASE TAKE FURTHER NOTICE that an agenda with respect to the Hearing
 is set forth below. Copies of each pleading identified below can be viewed and/or obtained by:
 (i) accessing the Bankruptcy Court’s website at http://www.nysb.uscourts.gov or (ii) from the
 Debtors’ claims and noticing agent, Kurtzman Carson Consultants LLC, either at
 http://www.kccllc.net/waypointleasing, by calling (888) 733-1446 (toll free) for U.S. and Canada-
 based parties or +1 (310) 751-2635 for international parties, or by sending an e-mail to

 1
   A list of the Debtors in these Chapter 11 Cases, along with the last four digits of each Debtor’s federal tax
 identification number, is annexed hereto as Exhibit A.
18-13648-smb     Doc 689      Filed 04/04/19 Entered 04/04/19 15:31:04         Main Document
                                            Pg 2 of 6


 WaypointInfo@kccllc.com. Note that a PACER password is needed to access documents on the
 Bankruptcy Court’s website.

 I.    UNCONTESTED MATTER:

       1.      Motion of Debtors Pursuant to 11 U.S.C. § 1121(d) to Extend Exclusive Periods
               [ECF No. 548]

               Response Deadline:    April 2, 2019 at 4:00 p.m.

               Response Filed:

                         A.   Steering Committee's Statement with Respect to Motion of
                              Debtors Pursuant to 11 U.S.C. § 1121(d) to Extend Exclusive
                              Periods [ECF No. 679]

               Related Documents: None.

               Status:        This matter is going forward on an uncontested basis.

 Dated: April 4, 2019
        New York, New York

                                          /s/ Kelly DiBlasi
                                          WEIL, GOTSHAL & MANGES LLP
                                          767 Fifth Avenue
                                          New York, New York 10153
                                          Telephone: (212) 310-8000
                                          Facsimile: (212) 310-8007
                                          Gary T. Holtzer
                                          Robert J. Lemons
                                          Kelly DiBlasi

                                          Attorneys for Debtors
                                          and Debtors in Possession




                                               2
18-13648-smb   Doc 689   Filed 04/04/19 Entered 04/04/19 15:31:04   Main Document
                                       Pg 3 of 6


                                    Exhibit A

                                     Debtors
18-13648-smb     Doc 689      Filed 04/04/19 Entered 04/04/19 15:31:04      Main Document
                                            Pg 4 of 6


               Debtor                 Last 4                 Debtor                Last 4
                                     Digits of                                    Digits of
                                     Tax ID                                       Tax ID
                                     Number                                       Number

  Waypoint Leasing Holdings Ltd.       2899      MSN 760682 Trust                   N/A

  Waypoint Leasing (Luxembourg)        7041      MSN 920022 Trust                   N/A
  S.à r.l.
  Waypoint Leasing (Ireland)           6600      MSN 920062 Trust                   N/A
  Limited
  Waypoint Asset Co 10 Limited         2503      MSN 920125 Trust                   N/A

  MSN 2826 Trust                       N/A       MSN 9229 AS                       7652

  MSN 2879 Trust                       N/A       Waypoint Asset Co 3A Limited      6687

  Waypoint Asset Co 11 Limited         3073      MSN 41371 Trust                    N/A

  MSN 2905 Trust                       N/A       Waypoint Asset Euro 1A Limited    9804

  Waypoint Asset Co 14 Limited         1585      Waypoint Asset Co 1K Limited      2087

  Waypoint Asset Co 15 Limited         1776      MSN 4469 Trust                     N/A

  Waypoint Asset Co 3 Limited          3471      MSN 6655 Trust                     N/A

  AE Helicopter (5) Limited            N/A       Waypoint Leasing (Luxembourg)     8928
                                                 Euro S.à r.l.
  AE Helicopter (6) Limited            N/A       Waypoint Asset Co 1A Limited      1208

  MSN 31141 Trust                      N/A       Waypoint Leasing Labuan 1A        2299
                                                 Limited
  MSN 31492 Trust                      N/A       Waypoint Asset Co 1C Limited      0827

  MSN 36458 Trust                      N/A       Waypoint Asset Co 1D Limited      7018

  MSN 760543 Trust                     N/A       Waypoint Asset Co 1F Limited      6345

  MSN 760551 Trust                     N/A       Waypoint Asset Co 1G Limited      6494

  MSN 760581 Trust                     N/A       Waypoint Asset Co 1H Limited      7349

  MSN 760628 Trust                     N/A       Waypoint Asset Co 1J Limited      7729

  MSN 760631 Trust                     N/A       MSN 20159 Trust                    N/A
18-13648-smb    Doc 689      Filed 04/04/19 Entered 04/04/19 15:31:04             Main Document
                                           Pg 5 of 6


               Debtor                Last 4                     Debtor                 Last 4
                                    Digits of                                         Digits of
                                    Tax ID                                            Tax ID
                                    Number                                            Number

  MSN 6658 Trust                      N/A           Waypoint Asset Funding 6 LLC        4964

  Waypoint 760626 Business Trust      N/A           Waypoint Asset Co 7 Limited         9689

  MSN 7152 Trust                      N/A           Waypoint Asset Euro 7A Limited      2406

  MSN 7172 Trust                      N/A           Waypoint Asset Co 8 Limited         2532

  Waypoint Asset Funding 3 LLC        4960          MSN 31041 Trust                     N/A

  Waypoint Asset Malta Ltd            5348          MSN 31203 Trust                     N/A

  Waypoint Leasing Labuan 3A          8120          MSN 31578 Trust                     N/A
  Limited
  Waypoint Leasing UK 3A Limited      0702          MSN 760617 Trust                    N/A

  Waypoint Asset Co 4 Limited         0301          MSN 760624 Trust                    N/A

  Waypoint Asset Co 5 Limited         7128          MSN 760626 Trust                    N/A

  Waypoint Leasing Services LLC       8965          MSN 760765 Trust                    N/A

  MSN 14786 Trust                     N/A           MSN 920063 Trust                    N/A

  MSN 2047 Trust                      N/A           MSN 920112 Trust                    N/A

  MSN 2057 Trust                      N/A           Waypoint 206 Trust                  N/A

  Waypoint Asset Co 5B Limited        2242          Waypoint 407 Trust                  N/A

  Waypoint Leasing UK 5A Limited      1970          Waypoint Asset Euro 1B Limited      3512

  Waypoint Asset Co 6 Limited         8790          Waypoint Asset Euro 1C Limited      1060

  MSN 31042 Trust                     N/A           MSN 20012 Trust                     N/A

  MSN 31295 Trust                     N/A           MSN 20022 Trust                     N/A

  MSN 31308 Trust                     N/A           MSN 20025 Trust                     N/A

  MSN 920119 Trust                    N/A           MSN 920113 Trust                    N/A




                                                2
18-13648-smb    Doc 689    Filed 04/04/19 Entered 04/04/19 15:31:04            Main Document
                                         Pg 6 of 6


               Debtor               Last 4                    Debtor                Last 4
                                   Digits of                                       Digits of
                                   Tax ID                                          Tax ID
                                   Number                                          Number

  Waypoint Asset Funding 8 LLC      4776           Waypoint Asset Co Germany         5557
                                                   Limited
  Waypoint Leasing UK 8A Limited    2906           MSN 31046 Trust                   N/A

  Waypoint Leasing US 8A LLC        8080           MSN 41511 Trust                   N/A

  Waypoint Asset Company            6861           MSN 760608 Trust                  N/A
  Number 1 (Ireland) Limited
  Waypoint Asset Euro 1D Limited    1360           MSN 89007 Trust                   N/A

  Waypoint Asset Co 1L Limited      2360           MSN 920141 Trust                  N/A

  Waypoint Asset Co 1M Limited      5855           MSN 920152 Trust                  N/A

  Waypoint Asset Co 1N Limited      3701           MSN 920153 Trust                  N/A

  Waypoint Asset Euro 1G Limited    4786           MSN 920273 Trust                  N/A

  Waypoint Asset Funding 1 LLC      7392           MSN 920281 Trust                  N/A

  Waypoint Leasing UK 1B Limited    0592           MSN 9205 Trust                    N/A

  Waypoint Leasing UK 1C Limited    0840           MSN 9229 Trust                    N/A

  Waypoint Asset Company            7847           Waypoint Asset Funding 2 LLC      7783
  Number 2 (Ireland) Limited
  Waypoint 2916 Business Trust       N/A




                                               3
